Citation Nr: 9912815	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  95-40 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
October 1971.  





This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a December 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
December 1994, the RO denied service connection for PTSD as 
there was no diagnosis of the disorder of record.  


FINDING OF FACT

The claim of entitlement to service connection for PTSD is 
not supported by cognizable evidence showing that the claim 
is plausible or capable of substantiation.  


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
not well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Review of the service medical records shows that on a 
physical profile report dated in September 1971, it was noted 
that the veteran had a character and behavior disorder of 
immature personality type.  It was further noted that the 
veteran did not have any other mental illnesses.  He was 
experiencing flashbacks but these were attributed to LSD use.  
The October 1971 report of the separation examination did not 
include a diagnosis of any mental disorder.  

Review of the service personnel records shows that the 
veteran received the Vietnam Service Medal.  However, other 
service personnel records show that his only overseas service 
was in Japan from February 1969 to January 1971.  He did not 
receive any awards or decorations denoting participation in 
combat.  His main duty was aircraft mechanic.  

The report of a June 1974 VA examination did not include a 
diagnosis of any mental disorder.  

The veteran was hospitalized at a VA facility from June to 
August 1994.  The Axis I diagnoses were continuous 
polysubstance abuse and attention deficit hyperactivity 
disorder.  

VA outpatient treatment records have been associated with the 
claims file.  In August 1994, a treatment record included a 
pertinent assessment of rule out PTSD.  There was no 
discussion of military service.  An August 1996 treatment 
record included a diagnosis of rule out PTSD.  The veteran's 
military service was not mentioned in the treatment record.  

The report of an October 1995 VA PTSD examination has been 
associated with the claims file.  The veteran reported that 
while on active duty he served in a C-130 squadron at which 
time he helped unload planes filled with dead bodies.  His 
best friend, J.S., was killed in Vietnam.  He began abusing 
drugs while in the service.  The pertinent Axis I diagnosis 
was cannot rule out bipolar disorder.  


Criteria

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  See Murphy, 1 Vet. 
App. at 81.  

An allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a) (West 1991); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Id.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as the 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

The Board finds that the veteran's claim of entitlement to 
service connection for PTSD is not well-grounded.  The 
veteran's claim is lacking a diagnosis of PTSD.  The Board 
notes that assessments of rule out PTSD were made in August 
1994 and August 1996 on VA outpatient treatment records.  
These are not actual diagnoses of PTSD.  Additionally, the 
Board notes that the veteran's military service was not 
referenced at all on the treatment records which include the 
rule out PTSD assessments.  The October 1995 VA examination 
which was conducted specifically to determine if the veteran 
had PTSD did not result in a diagnosis of the disorder.  The 
veteran's in-service stressors were reported, but PTSD was 
not diagnosed.  

The veteran alleges that he has PTSD as the result of his 
experiences during the Vietnam War.  However, he has 
presented no competent medical evidence to support his 
allegation of having PTSD.  

As it is the province of trained health care professionals to 
enter conclusions which require medical opinions as to 
causation, Grivois v. Brown, 6 Vet. App. 136 (1994), the 
veteran's lay opinion is an insufficient basis upon which to 
find this claim well grounded.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); King v. Brown, 5 Vet. App. 19, 21 (1993).  

Accordingly, as a well grounded claim must be supported by 
evidence, not merely allegations, Tirpak, the veteran's claim 
for service connection for PTSD must be denied as not well 
grounded.  

The only evidence of record which indicates that the veteran 
currently has PTSD as a result of his active duty is the 
veteran's own allegations.  The veteran is a lay person and 
as stated above, a lay person is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Although the Board considered and denied the veteran's claim 
on a ground different from that of the RO, which denied the 
claim on the merits, the veteran has not been prejudiced by 
the decision.  This is because in assuming that the claim was 
well grounded, the RO accorded the veteran greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

In light of the implausibility of the veteran's claim, and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
PTSD.

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed.Cir. 1997);  Epps v. Gober, 126 F.3d 464 
(Fed.Cir. 1997).

As the veteran's claim for service connection for PTSD is not 
well grounded, the doctrine of reasonable doubt is not 
applicable to his case.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for PTSD, the appeal is 
denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

